Citation Nr: 0013539	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for donor site graft, 
adherent scar, and injury to muscle group (MG) XI of the 
right leg, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel







INTRODUCTION

The veteran served on active duty from April 1946 to June 
1946, June 1947 to October 1948, and September 1950 to August 
1951. 

The current appeal arose from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The RO, in pertinent part, 
denied entitlement to an evaluation in excess of 20 percent 
for a donor site graft, adherent scar and moderate damage to 
muscle group (MG) XI of the right leg.

In March 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In September and November 1999 the RO affirmed the denial of 
entitlement to an evaluation in excess of 20 percent for  a 
donor site graft, adherent scar and moderate damage to muscle 
group (MG) XI of the right leg.

The case has been returned to the Board for further appellate 
review.

The Board notes that the record contains a private medical 
statement dated in June 1999 raising the issue of entitlement 
to service connection for vascular stasis and insufficiency 
of the lower extremities as secondary to service-connected 
residuals of gunshot wounds of the left foot with multiple 
foreign bodies and donor site scar with moderately severe 
injury to MG XI of the right leg.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and adjudicative actions.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).



FINDINGS OF FACT

1.  The evidence essentially reflects the presence of 
recurring tender and painful donor site adherent scar of the 
right leg.

2.  The right leg injury is manifested by not more than 
moderately severe injury, and is not productive of additional 
functional loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for the 
donor site adherent scar of the right leg have been met.  38 
U.S.C.A. §§ 1155, 5107(a)(b) (West 1991);  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for injury to muscle group (MG) XI of the right leg.  38 
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321(b)(1), 
3.951, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.56, 4.59, 4.71(a), 
4.72, 4.73, Diagnostic Codes 5311 (effective prior and 
subsequent to July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show a gunshot wound injury to the 
left foot in a hunting accident while the veteran was on 
pass.  Treatment included a pedicle graft from the right leg.  
The August 1951 separation examination report is negative for 
any right lower extremity disability.  Neurologic, 
musculoskeletal, skin, arterial and vascular evaluations of 
the right lower extremity were normal.  

Service connection was initially granted by the RO in 
December 1951 for residuals of gunshot wounds (GSW) of the 
left foot with multiple foreign bodies, moderately severe.  
Thereafter in an unappealed rating decision in May 1970, the 
RO granted service connection for a donor site scar of the 
right leg with moderately severe injury to MG XI, evaluated 
as 20 percent disabling.  The 20 percent evaluation for 
injury to MG XI of the right leg has been in effect for over 
20 years.

An early 1970 VA surgical examination report shows the right 
leg with well healed scars.  An X-ray of the right leg was 
negative. 

A June 1995 VA muscle examination report shows the veteran's 
muscle damage was confined to the right MG XI, mainly the 
gastrocnemius from an old donor site.  He complained of 
numbness of the right leg distal to the donor site graft.  
Tissue loss evaluation revealed some tissue loss of the right 
gastrocnemius from donor site with depression of the mid 
gastric nevus.  No penetration of muscles or muscle 
herniation was noted.  There was no evidence of adhesions or 
damage to the tendons.  There was evidence of loss of 
sensation distal to the donor site of the right leg.  
Strength in the right leg was normal.  Pain was evidenced.  
The pertinent diagnosis was permanent damage to the right MG 
XI nerves. 

A June 1995 VA scar examination report shows the veteran's 
right leg revealed the presence of a 19 centimeter medial 
scar and 5 x 8 donor scar.  There was slight depression of 
the scar from the donor site on the right gastrocnemius area.  
The scarring was tender and painful on objective examination, 
but without any associated disability due to the scarring 
noted.

A February 1997 VA orthopedic clinical record refers to 
degenerative joint disease of both knees.  No X-rays are on 
file.  

A July 1998 official independent examination for VA 
compensation purposes shows the veteran complained of right 
foot pain with numbness down to the foot.  A history of 
diabetes was noted.  



On objective examination range of motion was full to both 
feet and the right knee.  The joints were stable.  The skin 
was not tender and there was no adhesion of the skin.  The 
examiner noted that the veteran's problem appeared to be a 
peripheral neuropathy secondary to diabetes and not related 
to his service injury.  

In an August 1998 addendum the examiner noted the veteran had 
no limitation of motion of the right lower extremity 
including the knee and ankle.  Range of motion was described 
as full with no guarding.  Strength was normal.  Speed 
coordination was intact.  There was no swelling or damage to 
MG XI identified at that time.  There was no atrophy or 
muscle spasm present.  The examiner estimated the degree of 
impairment resulting from the service-connected right lower 
extremity disability was essentially "0".  It was noted 
that the only defect present was a scar.  It was noted that 
the pain and numbness to the foot was from peripheral 
neuropathy secondary to diabetes.   

A June 1999 medical statement from a private orthopedic 
surgeon shows the veteran primarily complained of pain and 
swelling of the lower extremities.  He stated that when he 
was in the service he had a projectile injury to his left 
foot.  It was noted that apparently he had an accidental 
injury to his left foot where there was a large amount of 
tissue damage when his foot was shot.  He had to have a good 
portion of the tissue taken from the medial aspect of the 
right calf for a graft.  The veteran stated that over the 
last five years he had had more and more pain and swelling of 
the right and left legs and feet.  

The private examiner noted it did not appear that the veteran 
was complaining of any type of sensory changes such as 
numbness.  It was mainly pain and swelling of the lower 
extremities.  He stated that he was a diabetic and this was 
controlled.  It was noted that the veteran had pain in his 
knees which appeared to be an arthritic problem. 


On objective examination the veteran was described as a well 
developed individual with severe swelling of the lower 
extremities.  The swelling started at approximately the knee 
going distally.  Distally there was more induration and more 
swelling.  He had 2+ pitting edema bilaterally.

The veteran stated that towards the end of the day he had 
tremendous swelling.  He had to wear anti-embolism stockings 
(TED).  He had diabetic shoes and used a cane for support.  
He had good pulses distally.  He had tenderness over both the 
foot area where he had the prior projectile injury, and the 
graft site medially.  These were both described as tender 
areas.  The examiner did not feel that the pain and swelling 
was secondary to diabetes.  It was noted that the veteran had 
a vascular problem and this was chronic venous stasis and 
insufficiency of the lower extremities.  The examiner felt 
that this was either caused or aggravated by the original 
service related injuries causing tissue damage and loss of 
tissue from the graft site.  

The examiner noted that the venous stasis and insufficiency 
of the lower extremities was apparently getting worse over 
the last five years time.  He noted that it did not appear to 
be an arthritic problem nor a diabetic problem.  It appeared 
to be a 100 percent vascular problem.  The examiner opined 
that it was also related to his original service injuries.  
The examiner noted that the veteran's pain and swelling was 
not related to diabetes.  It was directly related to vascular 
stasis and insufficiency of the lower extremities which he 
noted were related to his service tissue damage. 

An August 1999 VA arteries and veins examination report shows 
the veteran complained of pain, swelling and tightness in 
both the lower legs for the past four and one-half years.  He 
did not have any intermittent claudication.  He stated that 
the pain and swelling in the right leg was greater than the 
left.  He noted having more problems in the right leg.  He 
noted that one of his physicians was of the opinion that the 
skin and superficial muscle graft obtained from the right 
lower leg had caused this. 


The veteran's medical history revealed that his symptoms had 
started about four and one-half years earlier, and were 
progressive but not disabling.  The veteran was unable to 
stand and walk for more than two hours.  The examiner noted 
that for a man 70 years old, the veteran had normal exercise 
and exertional capacity.

It was noted that the veteran was taking medication for pain.  
No vascular surgeries had been done; however, the veteran had 
undergone skin grafting of the gun shot wound he had on the 
left medial foot.  The examiner noted that the veteran was 
retired and his daily activities were not significantly 
interfered with by the condition that he is having currently.  
It was noted that there was no evidence of varicose veins or 
stasis ulcer.  The examiner was of the opinion that any edema 
present in both feet was due to postural edema.  

On objective examination the veteran had normal femoral 
pulses and normal dorsalis pedis pulses.  There was no 
evidence of acute ischemia of the feet and there were no 
gangrenous lesions of the feet.  Both feet were warm and 
there was no cyanosis.  Diagnoses were arterial or venous 
disease and edema of the legs, and pain in both feet and 
lower legs attributed to diabetes mellitus. 

An August 1999 VA muscle examination report shows the 
examiner reviewed the veteran's claims folder.  He was 
described as a 70 year old individual who had accidentally 
incurred a gun shot wound to the left lower foot while 
stationed in Korea.  This was treated with a skin graft from 
the right mid lower leg close to the shin.  He did well until 
about four and one-half years earlier when he developed pain 
and swelling of both feet.  

It was noted that after standing-up for two hours he had 
increased swelling, tightness and pain in the lower leg and 
feet.  This was bilateral.  It was noted that when obtained, 
the skin graft from the right mid medial calf also had some 
superficial muscle tissue.  The examiner estimated it to be 
about one-half a centimeter of the superficial muscle.  

The examiner estimated that there were no periods of flare-
ups of residuals of muscle injury.  The exact muscles injured 
consisted of the calf muscle from the right mid lower leg 
just posterior to the medial shin.  This was the muscle that 
had been grafted while the skin graft was taken.  It was 
noted that the loss of muscle was over an area of 2" X 3" 
and a depth of about .5 cm.  It was noted that there were no 
associated injuries.  The examiner noted that there was no 
significant vascular structure underlying this part and 
therefore no vascular damage had been done. 

On physical examination the veteran had an elliptical scar 
measuring 2" X 3" about .5 cm deep in the right medial leg.  
The scar was normal.  With respect to tissue loss, the 
examiner noted that the maximum tissue loss from the skin 
graft was estimated to be a muscle, elliptical in shape, 2" 
X 3" and about .5 cm in depth.  It was noted that this was 
not likely to be involved with any major power loss in the 
muscles.  It was noted that there were no adhesions or bone, 
joint, nerve, and tendon damage.  Muscle strength was normal.  
There was no muscle herniation or loss of muscle function.  
No associated joint function was affected. 

The diagnosis shows there was pain and swelling of both legs 
on standing for two hours, primarily due to diabetes and 
bilateral edema of the feet, both of which were considered to 
be due to diabetes with no relevance to the gun shot wound or 
the skin graft the veteran sustained in the service.  Also 
noted was a scar due to the skin graft taken from the right 
mid lower leg with minimal loss of muscle tissue.

The examiner noted specifically reviewing the evaluation by a 
previous examiner.  The examiner was of the opinion that the 
veteran's symptoms were not attributable to the gunshot 
wound.  The examiner based his opinion on the fact that his 
swelling and pain were bilateral, and the site from which the 
skin graft was taken out had no underlying major arteries or 
veins that could result in that condition.  The examiner was 
also of the opinion that as these symptoms were going on only 
for the past four and one-half years, it was not due to the 
gun shot wound or the skin graft that was obtained from the 
right leg.  

The examiner noted finding it very difficult to attribute the 
current symptoms to the injury or the gunshot wound, as there 
had been many years of interval between the surgery, the 
injury and the onset of symptoms.  The examiner noted that 
while he was reviewing the C-file he also reviewed the 
letters from Dr. RDB.  The examiner noted he tended to agree 
with him that the current condition was not related to the 
service connected injury or the harvesting of the skin and 
superficial muscle graft from the right mid lower leg.

October 1999 private medical records primarily refer to 
treatment for diabetes mellitus symptoms with mild peripheral 
diabetic neuropathy.  There was indication that the veteran's 
right leg pain was due to injury sustained from surgery 
during the Korean War for gunshot wound.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 
4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. 4.7.

Disabilities involving the muscles of a lower extremity are 
rated in accordance with the criteria set forth in 38 C.F.R. 
Part 4, Diagnostic Codes 5310 to 5314.  The veteran is 
currently rated 20 percent for moderately severe injury to 
Muscle Group XI under Diagnostic Code 5311.  Amendments to 
these criteria became effective on July 3, 1997, during the 
pendency of the veteran's appeal.  See Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30235-30240 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Because Congress has not provided otherwise in this 
particular instance, the Board concludes that the veteran 
should be afforded the opportunity to have his claim reviewed 
under the more favorable of the applicable rating criteria.  
Importantly it is noted that the changes to Diagnostic Code 
5311 were relatively minor and not substantive.  The revised 
regulations are not lawfully effective prior to the effective 
date of the legislation.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 465 (1997); VAOPGCPREC 3-00.

Prior to the revision for rating muscle injuries, the 
regulations in effect provided that in rating injuries of the 
musculoskeletal system, attention is first given to the 
deepest structures injured (bones, joints and nerves). "  A 
through-and-through injury, with muscle damage, is at least a 
moderate injury for each group of muscles damaged."  
Entitlement to a rating of severe grade is established when 
there is a history of "compound comminuted fracture and 
definite muscle or tendon damage from the missile."  

Entitlement to a rating of severe grade, generally, is 
established when there is a history of compound, comminuted 
fracture and definite muscle or tendon damage.  However, the 
regulations recognize that there are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by sutures; in such 
cases, the requirements for a severe rating are not 
necessarily met. 38 C.F.R. § 4.72.

Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which results in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss. 38 C.F.R. § 4.56(c).




A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function. 38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile. 38 C.F.R. § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. 
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity. That regulation also 
provided that two or more muscles affecting the motion of a 
single joint could be combined but not in combination receive 
more than the rating for ankylosis of that joint at the 
intermediate angle.  Additionally, that regulation provided 
that muscle injury ratings would not be combined with 
peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 (1999).

The new provisions of 38 C.F.R. § 4.55, provide as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.


(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities,  (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal,

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged,

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows in pertinent 
part:






Moderately severe disability of muscles--(i) Type of injury.  
Through- and-through or deep-penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrative positive evidence of 
impairment.

Severe disability of muscles--(i) Type of injury.  Through-
and-through or deep-penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, as amended at 43 FR 45349, October 
2, 1978; 62 FR 30238, June 3, 1997)

Under the old criteria Diagnostic Code 5311 was used to 
evaluate injuries to Muscle Group XI, the posterior and 
lateral crural muscles and calf muscles, whose functions 
included propulsion, plantar flexion of the foot, stabilizing 
arch, flexion of toes, and flexion of the knee.  

A 20 percent evaluation is warranted for moderately severe 
injury, and a 30 percent evaluation is warranted for severe 
impairment.  Under the amended version of 38 C.F.R. § 4.73, 
Diagnostic Code 5311, the same evaluations are assigned

Limitation of flexion of the leg is evaluated under 
Diagnostic Code 5260. Flexion limited to 60 degrees warrants 
a noncompensable evaluation; flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent evaluation; and flexion limited 
to 15 degrees warrants a 30 percent evaluation. 

Limitation of extension of the leg is evaluated under 
Diagnostic Code 5261. Extension limited to 5 degrees warrants 
a noncompensable evaluation; extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; and extension 
limited to 30 degrees warrants a 40 percent evaluation. 38 
C.F.R. Part 4.

According to Plate II of the VA Schedule for Rating 
Disabilities, which provides a standardized description of 
ankylosis and joint movement measurement, the standard range 
of motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. 4.71.

Under the provisions of Diagnostic Code 5257, the right knee 
disability is evaluated based on the degree of impairment, 
including recurrent subluxation or lateral instability, 
produced by that disability.  A moderate impairment warrants 
a 20 percent evaluation, and severe impairment warrants a 30 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5257.

In 1997 and 1998, the Office of the General Counsel of VA 
determined that disability of the knee manifested by both 
arthritis (Diagnostic Codes 5003, 5010) and instability of 
the knee (Diagnostic Code 5257) may be rated separately.  
See, VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Under Diagnostic Code 5271 for limited motion of the ankle a 
maximum 20 percent evaluation is provided where there is 
marked limitation of motion.

The provisions of 38 C.F.R. § 4.71 (Plate II) provide a 
standardized description of normal range of motion of the 
knee and ankle.  Normal flexion/extension of the knee is from 
0 to 140 degrees.  Normal ankle dorsiflexion is from 0 to 20 
degrees. Normal ankle plantar flexion is from 0 to 45 
degrees.

A 10 percent evaluation for superficial scars which are 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803 (1999).

A 10 percent evaluation is provided for objectively 
demonstrated tender and painful superficial scars.  38 C.F.R. 
§ 4.118; Diagnostic Code 7804 (1999).

Under Diagnostic Code 7805, ratings are determined by the 
limitation on function of the affected part.  38 C.F.R. 
§ 4.118; Diagnostic code 7805 (1999).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his right lower 
extremity disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected right lower extremity disability (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the March 
1998 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the veteran was given the opportunity to submit additional 
evidence.  Additional evidence was received and associated 
with the claims file.  The veteran was afforded comprehensive 
examination by VA.  The Board is unaware of any additional 
pertinent evidence which has not already been already 
requested and/or obtained and associated with the claims 
file.  

The Board notes that in Esteban v. Brown, 6 Vet. App. 259 
(1994), the Court determined that separate manifestations of 
the same disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions.  
In Esteban, the Court determined that residuals of a face 
injury could be rated separately under disfigurement, painful 
scars and facial muscle damage.  

Governing regulation cautions that the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.  The regulation points out that disabilities 
from injuries to the muscles, nerves, and joints of an 
extremity may overlap to a great extent, so that special 
rules are included in the appropriate body system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service connected evaluation and the evaluation of the same 
manifestations under different diagnoses are to be avoided.

The record appears to reflect a recurring tender and painful 
donor site scar of the right leg.  Accordingly,  the 
assignment of a separate 10 percent evaluation for the donor 
site scar of the right leg is for application.

The issue of entitlement to service connection for a 
coexisting disability manifested by venous stasis and 
insufficiency of the lower extremities as secondary to 
service-connected disability has been referred to the RO for 
initial adjudication as it is not inextricably intertwined 
with the certified issue on appeal.  Rather, it represents a 
separate disability.  Accordingly, the symptoms and 
manifestations associated with disability manifested by 
venous stasis and insufficiency of the lower extremities may 
not be considered when determining entitlement to an 
increased rating for injury to muscle group (MG) XI of the 
right leg.

The Board notes that the 20 percent evaluation in effect for 
injury to muscle group (MG) XI of the right leg is protected.  
See 38 C.F.R. § 3.951 (1999).  Importantly, both prior to and 
following the amended regulations for rating muscle injuries, 
the pertinent evidence of record including reports of special 
VA examinations in June 1995, July 1998 and August 1999 show 
the veteran's injury to muscle group (MG) XI of the right leg 
is essentially manifested by complaints of pain with some 
objectively demonstrated loss of gastrocnemius muscle and 
depression of the mid gastric nevus, but without limitation 
of motion or objective evidence of significant functional 
impairment.  The loss of sensation noted in June 1995 
associated with nerve damage of MG XI was temporary as no 
ongoing associated nerve damage was demonstrated on 
subsequent VA examinations.  

Moreover, the examination findings reflect no pertinent bone, 
joint, or tendon damage.  In fact normal muscle strength with 
normal function have been reported.  No associated joint 
function was affected.  The veteran demonstrated full range 
of motion of the right leg and ankle.  He demonstrated normal 
right lower extremity strength testing, and speed 
coordination was intact.  Moreover, no periods of associated 
muscle injury flare-ups have been identified.  

A longitudinal review of the record both prior to and 
following July 3, 1997 does not reflect evidence which 
indicates a worsening of injury to muscle group MG XI of the 
right leg.  No functional loss, muscle atrophy or weakness 
has been reported on special VA examinations.  The Board thus 
finds that the veteran's symptomatology is clearly consistent 
with not more than a moderately severe  injury of MG XI of 
right lower extremity under 38 C.F.R. § 4.73, Diagnostic Code 
5311.  

It is found that there is no evidentiary basis under the 
previous or amended criteria for an increased evaluation, and 
that any intermittent pain or weakness associated with the 
disability is clearly contemplated by the currently assigned 
disability rating of 20 percent.  The findings clearly do not 
more nearly approximate the previous or amended criteria for 
severe muscle injury thereby warranting the next higher 
disability evaluation.  See 38 C.F.R. § 4.7.  Absent a 
finding of the cardinal signs and symptoms of severe muscle 
injury, the assignment of an evaluation in excess of 20 
percent for injury to muscle group MG XI of the right leg is 
not warranted.  

Also, the Board notes that while the evidence suggests the 
presence of a degenerative joint disease process of the right 
knee, it has not been associated with service-connected 
injury to MG XI.  Rather, the degenerative joint disease 
process of the knees is bilateral in nature.  However, as 
there is no evidence of ratable loss of motion and 
instability of the right knee objectively demonstrated, 
consideration of a disability rating under the guidelines of 
VAOPGCPREC 23- 97 and VAOPGCPREC 9-98 is precluded in any 
event.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for the right lower 
extremity disability.

Other Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not actually discuss the 
provisions in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

His service-connected injury to muscle group MG XI of the 
right leg has not required frequent inpatient care, nor has 
it markedly interfered with any employment.  Rather a recent 
opinion from a VA examiner noted that the veteran's service-
connected right lower extremity disability was productive of 
0 disability.  The veteran is not shown to have had any 
recent pertinent treatment.  Having evaluated the record with 
these mandates in mind, the Board finds no basis for any 
action on this question.


ORDER

Entitlement to a separate 10 percent evaluation for a donor 
site graft, adherent scar of the right leg is granted, 
subject to pertinent criteria applicable to the payment of 
monetary awards.

Entitlement to an evaluation in excess of 20 percent for 
residuals of an injury to muscle group (MG) XI of the right 
leg is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

